The present application is being examined under the pre-AIA  first to invent provisions

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/16/2021 has been entered

DETAILED ACTION
Claims 1-23 are pending in Claim set filed 07-19-2021.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Herein, claims 1-11 are for examination.

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent 

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The following rejection has been reformulated in view of amendments to claims.
Claims 1-11 are directed to at least one aliphatic aldehyde component, wherein the at least one aliphatic aldehyde component has a minimum inhibition concentration of at least about 0.9 mg/L against bacterial growth; and allyl isothiocyanate, wherein the at least one aliphatic aldehyde component and allyl isothiocyanate have a fractional inhibition concentration of about equal to or less than 0.5. The scope of the claim is broad enough to read on one or more aldehydes and since the claim states ‘comprising’ language which is open language, allowing for the incorporation of unclaimed/ undisclosed subject matter, the remainder of the composition can be composed of any substance or substances, so long as the composition is antimicrobial and so long as the composition is ‘active in a vapor phase’.
Claims 1-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rejection is repeated below.
Step 1: Is the claim to a process, machine, manufacture or composition of matter? In this situation, claims 1-11 are directed to compositions of matter.
	Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? As noted on page 74622 of the Register, “Laws of nature and natural phenomena, as identified by the courts, include naturally occurring principles/substances and substances that do not have markedly different characteristics compared to what occurs in nature.” As noted on page 74623 of the Register: “To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, use the markedly different characteristics analysis to evaluate the nature-based product limitation (discussed in section I.A.3.b). A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a “product of nature” exception. Since the composition contains products which are naturally-occurring, claims 1-11 are directed to a nature based product. (Step 2A: YES).” One embodiment of claims 1-11 is directed to a natural phenomenon, namely the existence in nature of both water and trans-2-hexenal and allyl isothiocyanate that are volatile components found in the essential oil of Upwald Wasabi as taught by Kumagai et al 6-C13 aldehyde can be unsaturated. Therefore, trans-2-hexenal (i.e., C6 unsaturated aldehyde) and (E)-2-nonenal (C9 unsaturated aldehyde) (trans-2-hexenal and (E)-2-nonenal (i.e., trans-2-nonenal) are recited in Instant Claim 10) are within the scope of the claimed at least one aliphatic aldehyde. Water is also found virtually everywhere in nature. Claims 1-11 are drawn to a volatile antimicrobial composition in at least partially a solution phase and configured to evaporate into a vapor phase for antibacterial activity comprising: (a) at least one aliphatic aldehyde component, accordingly, the aliphatic aldehyde component can be trans-2-hexenal and/or 2-octenal in a solution phase, e.g., water. Notably, the Specification provides no evidence that mixing trans-2-hexenal and/or (E)-2-nonenal with water changes the properties of either or results in a composition having properties not possessed by the compounds alone. Furthermore, as taught by the prior art of Kumagai and Zhao, allyl isothiocyanate is found in nature with trans-2-hexenal and/or (E)-2-nonenal, respectively. The specification provides no 
Step 2B: NO. Claims 1-11 do not require any additional components beyond trans-2-hexenal and/or (E)-2-nonenal with allyl isothiocyanate and water. Note also that mixing antimicrobials in water was routine in the art. Supposing for arguments sake that the carrier must be something other than water, Applicants admit at paragraphs 25-26 that fillers, buffers, preservatives, and additives for combination with their aldehydes were well-known, routine, and conventional in this art. Section I.A.3.b states the following:
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. When there is no naturally occurring counterpart to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. In the case of a nature-based combination, the closest counterpart may be the individual nature-based components that form the combination, i.e., the characteristics of the claimed nature-based combination are compared to the characteristics of the components in their natural state.

[…] In accordance with this analysis, a product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart. If the claim 

In this case, an instantly claimed compound of at least one aliphatic aldehyde component, e.g., trans-2-hexenal and/or (E)-2-nonenal, with allyl isothiocyanate, is a naturally occurring compound. 
Applicants are directed to Funk Brothers Seed Company v. Kalo Inoculant Company, 76 USPQ 280, where claims were directed to a mixture of bacteria where the court noted on pages 281-282:
Discovery of the fact that certain strains of each species of these bacteria can be mixed without harmful effect to the properties of either is a discovery of their qualities of non-inhibition. It is no more than the discovery of some of the handiwork of nature and hence is not patentable. The aggregation of select strains of the several species into one product is an application of that newly discovered natural principle. But however ingenious the discovery of that natural principle may have been, the application of it is hardly more than an advance in the packaging of the inoculants. Each of the species of root-nodule bacteria contained in the package infects the same group of leguminous plants which it always infected. No species acquires a different use. The combination of species produces no new bacteria, no change in the six species of bacteria, and no enlargement of the range of their utility. Each species has the same effect it always had. The bacteria perform in their natural way. Their use in combination does not improve in any way their natural functioning. They serve the ends nature originally provided and act quite independently of any effort of the patentee.


Applicants have amended claim 1 to recite that “the at least one aliphatic aldehyde component and allyl isothiocyanate have a fractional inhibition concentration of about equal to or less than 0.5.” This limitation would only appear to affect the identity of the aliphatic aldehyde component, i.e., so long as a combination with a particular aliphatic aldehyde component has a fractional inhibition concentration of about equal to or less than 0.5 against apparently any single type of bacteria, claim 1 would encompass compositions with that particular aliphatic aldehyde. Furthermore, the recitation of this property does not appear to represent anything beyond what would exist in nature. Funk Brothers, the fact that Applicant has observed that two particular components have particular effects or properties in combination only amounts to an observation of the handiwork of nature. Regardless, the claimed range of “about equal to or less than 0.5” would not necessarily be recognized by a person of ordinary skill in the art as being indicative of, for instance, synergy or unexpected results. Odds (Journal of Antimicrobial Chemotherapy 2003, 52, 1) teaches the following (See p.1, right column, second paragraph):

    PNG
    media_image1.png
    379
    680
    media_image1.png
    Greyscale

Accordingly, Odds teaches that the claimed range of fractional inhibition values corresponding to “no interaction” of greater than 0.5 is not substantially distinct from the range instantly recited of “about equal to or less than 0.5”. Applicant’s range is not precise relative to the cutoff cited 
	An analogous rationale applies to the limitation regarding weight percentages of the aliphatic aldehyde component, i.e., concentration or isolation would not be expected to alter the properties of a compound. While it may be the case that the composition having a particular weight percentage would be more useful than others in a given application (in the same that an isolated gene is useful in particular applications where an intact genome would not), the Instant Claims are directed to compositions per se where the structure and identity of the compounds is the same as found in nature regardless of concentration.
The Instant Claims failure to recite substantially more than the judicial exception is particularly evident from the situation where the two components, for instance, have a fractional inhibition index (FIC) of 0.6-1.1 (Table 1, Specification on page 13, paragraph [0040] is evidence of “no interaction”) for a single type of bacteria. Regardless of whether the combination shows a fractional inhibition index of substantially less than 0.5 for any other types of bacteria, the Instant Claim would encompass any composition per se that meets the instantly claimed weight percentage limitation, which as 

	Does the claim recite additional elements that amount to significantly more than the judicial exception? As noted on page 74624 of the Register:
To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.

Furthermore, the Register states on page 74624:
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself. The following are examples of these considerations, which are not intended to be exclusive or limiting. Limitations that may be enough to qualify as ‘‘significantly more’’ when recited in a claim with a judicial exception include:

[…]
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;


For this reason, claims 1-11 are not deemed to represent ‘substantially more’ than the judicial exception.

Response to Arguments
Applicants have not filed new claim amendments or arguments with RCE.
Following is a copy of reply made in Advisory Action mailed 9/02/2021:
Applicants argue that the claimed composition of aliphatic aldehyde and allyl isothiocyanate ("AIT") with the weight ranges as recited in independent claim 1 is not "naturally occurring." Applicants argue that nowhere has the Examiner provided evidence for the existence of a naturally occurring composition including all of the claimed limitations-namely: (i) comprising the aliphatic aldehyde component in a range of about 20 wt% to 60 wt% and having an MIC against bacterial growth of at least 0.9 mg/L in combination with AIT, and (ii) comprising the AIT component in a range of about 0.1 wt% to 5 w%, and (iii) having vapor phase antibacterial activity; and (iv) wherein the aliphatic aldehyde component and AIT have an FIC of equal to or less than 0.5. Further, Applicants argue that the claimed composition of aliphatic aldehyde and AIT has "synergistic effects allowing for outcomes that the individual components could not have," which constitute marked different characteristics. Applicants argue that the specifically claimed combination of aliphatic aldehyde and AIT compounds exhibit a synergistic antibacterial effect that the individual components do not have that fits squarely into the type of improvement that would constitute a markedly different characteristic sought by the Funk Brothers analysis. The specification emphasizes that it has been found that the combination of an aliphatic aldehyde and allyl isothiocyanate, the active component of mustard essential oil, provides increased antimicrobial activity against both gram-negative and gram-positive bacteria. Binary combinations of alpha and beta-unsaturated aliphatic aldehydes and MEO showed a synergistic effect in the vapor phase to inhibit the growth of bacteria. Applicants argue that the claimed composition has synergistic effects that are greater than the mere sum of the characteristics of the individual components. These differences rise to the level of a markedly different characteristic, and thus the claimed composition is not a "product of nature" exception. (Step 2A: No). 

 
Applicants argue that the claimed composition has markedly different characteristics (i.e., antimicrobial activity) as well as a claimed FIC feature. Applicants argue that independent claim 1 provides at least one specific limitation other than what is well-understood, routine and conventional in the field-that is, the claim at least includes an FIC of "equal to or less than 0.5 (the synergic limitation) and/or the limitation that the composition is configured to evaporate into a vapor phase for antibacterial activity. As discussed, the unexpected synergy resulting from the claimed composition of aliphatic aldehyde and AIT allows for outcomes that the individual components do not have. As such, the synergistic limitation constitutes an element beyond "what is well-understood, routine and conventional in the field. 
Applicant's arguments have been fully considered but they are not persuasive, because the specification provides no absolute or definitive evidence that mixing at least one aliphatic aldehyde component, e.g., trans-2-hexenal and (E)-2-nonenal with allyl isothiocyanate, changes the properties of 

Conclusions
No claim is allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626